DETAILED ACTION
The Examiner acknowledges the amendments received 25 January 2022. Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
In view of the amendments received 25 January 2022, the Examiner withdraws the objection to claim 7.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 25 January 2022, with respect to the rejection(s) of claim(s) 1, 11 and their dependent claims under Levin have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levin, and under 35 USC 112(b)/35 USC 112, second paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As an initial matter, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “frequency”, as in “frequency of the bursts” in claims 1 and 11, is used by the claim to mean “number of bursts,” while the accepted meaning is “frequency of the pulses in the bursts.” The term is indefinite because the specification does not clearly redefine the term. The use of “frequency” in the claims as both the number of bursts applied, as well as the frequency of the pulses in the bursts, renders the claim confusing. Additionally, throughout the Specification as originally filed, the terms “frequency of the bursts” or “burst frequency” are not used at all in the Specification, much less defined in the way claimed.
Furthermore, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 11 recite the broad recitations “bursts each with a frequency from about 15 Hz to about 50 Hz” and “each of the burst comprises 2 pulses to 20 pulses”, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levin et al (U.S. 2008/0132966). Levin discloses (par. 0061) positioning an electrode adjacent to, or in contact with, an outer skin surface of a patient; generating an electrical impulse, wherein the electrical impulse comprises bursts each with a frequency from about 15 Hz to about 50 Hz (par. 0065), wherein each of the bursts comprises 2 pulses to 20 pulses (par. 0066); and transmitting the electrical impulse from the electrode such that the electrical impulse passes through the outer skin surface to a target region in the patient, wherein the electrical impulse is sufficient to modulate a nerve in the target region (par. 0057).
Levin discloses the claimed invention but does not disclose expressly each of the pulses has a pulse frequency higher than the frequency of the bursts. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the pulse frequency and the frequency of the bursts as taught by Levin, with the pulse frequency higher than the frequency of the bursts, because the applicant has not disclosed this provides an advantage, is used for a particular purpose, or solves a stated problem (as best understood by the Examiner; see above rejection under 35 USC 112, second paragraph/35 USC 112(b). One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with 
Regarding claim 2, Levin discloses (par. 0057) transmitting the electrical impulse from the housing to the electrode via a lead, wherein the electrode is removably coupled to the lead.
Regarding claim 3, Levin discloses (par. 0065) wirelessly transmitting the electrical impulse from the housing to the electrode.
Regarding claim 4, Levin discloses the claimed invention except for each of the pulses has a duration of about 50 microseconds to about 1000 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide pulses within this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Levin discloses the claimed invention but does not disclose expressly positioning the electrode on an outer skin surface of a neck of the patient.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the vagal stimulation on a skin surface as taught by Levin, with the placement on the neck, because the applicant has not disclosed the neck placement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the skin placement as taught by Levin, because 
Regarding claim 6, discloses the claimed invention but does not disclose expressly the bursts are separated by an inter-burst interval that has a longer duration than each of the bursts. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the inter-pulse interval as taught by Levin, with the inter-burst interval that is longer than each of the bursts, because the applicant has not disclosed the relative intervals provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the unspecified intervals as taught by Levin, because Levin’s system targets a nerve through the skin, such as the vagus nerve as claimed. Therefore, it would have been an obvious matter of design choice to modify Levin’s method to obtain the invention as specified in the claim.
Regarding claim 7, Levin discloses (par. 0065) varying a voltage such that a charge of an electric field emitted during each of the bursts alternates between positive and negative, wherein the electric field emitted during the inter-burst interval has a magnitude of zero.
Regarding claim 10, Levin discloses (par. 0057) at least treating epilepsy.
Regarding claim 11, Levin discloses (par. 0061) an electrode, wherein the electrode is configured to be positioned adjacent to, or in contact with, an outer skin surface of a patient; a source of energy operably coupled to the electrode, wherein the source of energy emits an electrical impulse to the electrode such that the electrical impulse passes through the outer skin surface of the patient to a nerve at a target region in the patient sufficient to modulate the nerve (par. 0057); and wherein the electrical impulse comprises bursts each with a frequency from about 15 Hz to about 50 Hz (par. 0065), wherein each of the bursts comprises 2 pulses to 20 pulses (par. 0066).
Levin discloses the claimed invention but does not disclose expressly each of the pulses has a pulse frequency higher than the frequency of the bursts. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the pulse frequency and the frequency of the bursts as taught by Levin, with the pulse frequency higher than the frequency of the bursts, because the applicant has not disclosed this provides an advantage, is used for a particular purpose, or solves a stated problem (as best understood by the Examiner; see above rejection under 35 USC 112, second paragraph/35 USC 112(b). One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the burst and pulse relative frequencies as taught by Levin, because Levin is able to modulate a nerve in the target region, as in the claimed invention. Therefore, it would have been an obvious matter of design choice to modify Levin’s device to obtain the invention as specified in the claim.
Regarding claim 12, Levin discloses (par. 0057) a lead extending from the housing to the electrode, wherein the electrode is removably coupled to the lead.
Regarding claim 13, Levin discloses (par. 0057) the source of energy comprises a power supply coupled to a transmitter (par. 0065), wherein the transmitter is configured to wirelessly transmit the electrical impulse from the housing to the electrode.
Regarding claim 14, Levin discloses the claimed invention except for each of the pulses has a duration of about 50 microseconds to about 1000 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide pulses within this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, the functional language and statement of intended use of claim 15, have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Levin utilizes a skin electrode as claimed by the applicant, Levin is therefore capable of being used in the outer skin surface of the 
Regarding claim 16, Levin discloses (par. 0057) the nerve is a vagus nerve within a neck of the patient.
Regarding claim 21, Levin discloses (par. 0057) at least treating epilepsy.
Regarding claim 17, Levin discloses (par. 0065) varying a voltage such that a charge of an electric field emitted during each of the bursts alternatives between positive and negative, wherein the electric field emitted during the inter-burst interval has a magnitude of zero.
Regarding claim 18, Levin discloses (par. 0065) the source of energy is configured to vary a voltage such that a charge of an electric field emitted during each of the bursts alternates between positive and negative, wherein the electric field emitted during the inter-burst interval has a magnitude of zero.

Allowable Subject Matter
Claims 8-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792